978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel BOYD, Jr., Plaintiff-Appellant,v.H. BONEY, Prison Postal Supervisor;  D. R. Lawson, Warden,Defendants-Appellees.
No. 92-6796.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 10, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-726)
Samuel Boyd, Jr., Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:

OPINION

1
Samuel Boyd appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Boyd v. Boney, No. CA-91-726 (E.D. Va.  July 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Both parties consented to disposition of the instant case by a magistrate judge.  28 U.S.C. § 636(c)(1) (1988).  Direct appeal to this Court is proper because of the parties' failure to consent unanimously to a district court appeal.  28 U.S.C. § 636(c)(3), (4) (1988)